Citation Nr: 0943227	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to an initial compensable rating for scar, 
residuals of laceration of scalp.

3.  Entitlement to a compensable rating for scar, status post 
laceration, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1969; he did not serve in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for diabetes mellitus, 
awarded service connection for a scar on the scalp and 
assigned an initial noncompensable rating, and continued a 
previously assigned noncompensable rating for a right hand 
scar.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate, nor does the 
Veteran allege, that he served within the land borders or in 
the inland waters of the Republic of Vietnam while on active 
duty; therefore, exposure to an herbicide agent is not 
presumed.

3.  Diabetes mellitus, diagnosed many years after separation 
from service, was not shown to be caused or aggravated by 
events during military service.

4.  A stable, superficial scar to the occipital scalp 
measuring one-square centimeter is manifested by no pain on 
examination and keloid formation throughout its entire 
dimension.

5.  A one-by-three centimeter stable scar on the dorsum of 
the right hand is manifested by no pain on examination and 
hypopigmentation and very mild keloid formation throughout 
its entire dimension.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an initial compensable rating for a 
scar, residuals of laceration of scalp have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 
October 23, 2008).

3.  The criteria for a compensable rating for a scar, status 
post laceration, right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
diabetes mellitus and a scar on the scalp and his claim for 
an increased rating for a right hand scar were received in 
September 2005.  Thereafter, he was notified of the general 
provisions of the VCAA by the Columbia RO in correspondence 
dated in November 2005.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in October 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA scars examination to 
assess the current nature and etiology of his claimed scalp 
and right hand scar disabilities.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
diabetes mellitus disability.  However, VA need not conduct 
an examination with respect to this claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  There is no evidence 
of diabetes mellitus in service or for many years after 
service.  In addition, there is no indication in the claims 
folder that diabetes mellitus may be associated with service.  
Therefore, VA has no obligation to provide a VA examination 
and opinion to evaluate this claimed disability.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with type 2 diabetes mellitus, 
or other enumerated diseases, associated with exposure to 
certain herbicide agents, if he served in the Republic of 
Vietnam during the prescribed period.  38 C.F.R. §§ 3.307, 
3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records are entirely silent for any 
complaints, findings, or reference to diabetes mellitus.  His 
April 1969 separation physical examination report noted that 
a urinalysis was negative for sugar in the urine.

The Veteran's service records do not show service in Vietnam, 
nor does the Veteran allege that he served in Vietnam.

In a post-service VA treatment record dated in January 2003, 
the Veteran reported that he has had diabetes mellitus for 
three or four years [since 1999 or 2000] and was not 
compliant with medications or diet.  The assessment was 
diabetes mellitus, not controlled, noncompliant.  Additional 
VA treatment records dated to September 2006 showed ongoing 
evaluation and treatment for diabetes mellitus.

In statements received in support of his claim, the Veteran 
and his representative asserted that aircraft sprayed the 
jungle along the flight line in Guam with herbicides, and the 
Veteran was exposed to herbicides while serving on the flight 
line.  He further contends that the presumption of herbicide 
exposure should be extended to Veterans who served in Guam.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for diabetes 
mellitus is not warranted because there is no evidence of any 
diabetes mellitus in service, within one year following 
service, nor any competent evidence of record that provides a 
link between the Veteran's diabetes mellitus and his active 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Also, because he did not 
serve in Vietnam, consideration of service connection for 
diabetes on a presumptive basis resulting from herbicide 
exposure is not warranted.  Therefore, the Veteran's claim 
for service connection for diabetes mellitus must be denied.

Moreover, the Department of Defense has identified countries 
outside the United States and Vietnam where Agent Orange and 
other herbicides were tested and stored.  They do not include 
Guam.

The Board also notes that the first medical evidence of any 
diabetes mellitus is in January 2003 (and reported from 1999 
or 2000), more than 30 years after separation from service.  
The passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also has considered the assertions that the Veteran 
and his representative advanced in connection with the claim 
on appeal, including that he has diabetes mellitus due to 
exposure to herbicides in Guam.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
diabetes mellitus disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


Increased Ratings - General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.


Factual Background and Analysis

Occipital Scalp Scar

Law and Regulations

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008).

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would 
not warrant a compensable evaluation. (See Sec. 
4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (codified at 38 
C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon 
request from a Veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, those rating criteria will not be 
addressed at this time.

Factual Background and Analysis

The Veteran is assigned an initial noncompensable rating for 
a service-connected scar on his scalp pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7805 (prior to October 23, 2008).  

VA treatment records dated from January 2003 to September 
2006 are entirely silent for any complaints, findings, or 
reference to any scars.

In a VA scars examination report dated in December 2005, the 
Veteran denied any complaints regarding any scars, including 
any symptoms or flare-ups of the scar on his scalp.  
Objective findings were reported as a one-square centimeter, 
stable, superficial scar located three inches and medial from 
the anterior right helix of the ear on the scalp and covered 
with hair; no pain on examination; no adherence to underlying 
tissue; regular skin texture; no elevation or depression of 
the surface of the scar; no inflammation or edema; keloid 
formation throughout its entire dimension; no gross 
distortion; and no disfigurement.  The diagnosis was scar to 
the occipital scalp secondary to [in-service] motor vehicle 
accident.

In a statement dated in February 2007, the service 
representative indicated that the Veteran reported that his 
scars were painful and tender.  In statements dated in 
September and October 2009, the service representative's 
statement of facts acknowledged that the Veteran's scars were 
not painful on examination in December 2005, nor did he 
suggest that they were presently painful on palpation.

The Board has considered the evidence of record and finds 
that the RO properly assigned an initial noncompensable 
rating for a scar to the occipital scalp.  The objective 
evidence demonstrates that the Veteran's scar was not painful 
or tender on examination, nor did the scar produce any 
limitation of function.  In addition, the medical evidence 
does not reflect the existence of any associated scar of a 
size or that involves any symptoms or pertinent 
characteristics so as to warrant the assignment of an initial 
compensable rating under any other pertinent provision of 
section 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804.  Accordingly, the Veteran's claim for an 
initial compensable rating for his service-connected scar to 
the occipital scalp must be denied.



Right Hand Scar

The Veteran is assigned a noncompensable rating for his 
service-connected right hand scar pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7805 (prior to October 23, 2008).

The applicable rating criteria are listed above.

VA treatment records dated from January 2003 to September 
2006 are entirely silent for any complaints, findings, or 
reference to any scars.

In a VA scars examination report dated in December 2005, the 
Veteran denied any complaints regarding any scars.  Objective 
findings were reported as a one-by-three centimeter stable 
scar on the dorsum of the right hand three centimeters from 
the ulnar styloid with a vertical orientation on the midline 
of the hand; no pain on examination; no adherence to 
underlying tissue; normal skin texture; no elevation or 
depression of the scar on palpation; no inflammation or 
edema; hypopigmented and very mild keloid formation 
throughout its entire dimensions; and no gross distortion or 
asymmetry or induration or inflexibility affecting range of 
motion.  The diagnosis was scar to the right dorsal hand.

In a statement dated in February 2007, the service 
representative indicated that the Veteran reported that his 
scars were painful and tender.  In statements dated in 
September and October 2009, the service representative's 
statement of facts acknowledged that the Veteran's scars were 
not painful on examination in December 2005, nor did he 
suggest that they were presently painful on palpation.

The Board has considered the evidence of record and finds 
that the RO properly assigned a noncompensable rating for a 
right hand scar.  The objective evidence demonstrates that 
the Veteran's right hand scar was not painful or tender on 
examination, nor did the scar produce any limitation of 
function of the right hand or wrist.  In addition, the 
medical evidence does not reflect the existence of any 
associated scar of a size or that involves any symptoms or 
pertinent characteristics so as to warrant the assignment of 
a compensable rating under any other pertinent provision of 
section 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804.  Accordingly, the Veteran's claim for a 
compensable rating for his service-connected right hand scar 
must be denied.


	(CONTINUED ON NEXT PAGE)

Both Scars

The Board acknowledges the Veteran and his representative's 
contentions that his occipital scalp and right hand scars are 
more severely disabling, and that he is competent to describe 
his alleged pain related to his service-connected scar 
disabilities.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  However, as there is no 
objective, medical evidence of pain on palpation to either of 
his scars, his assertions in this regard, which were not made 
in the course of medical evaluation or treatment, are not 
persuasive.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial compensable rating for an occipital 
scalp scar or the assignment of a compensable rating for a 
right hand scar.  Therefore, entitlement to compensable 
ratings for these scars is not warranted.  The Board has 
considered staged ratings for these scar disabilities under 
Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances related to these service-connected 
scar disabilities that would take the Veteran's case outside 
the norm so as to warrant the assignment of an extraschedular 
evaluation.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b) 
(2009).  Here, the record contains absolutely no evidence 
that the Veteran was ever hospitalized for his service-
connected scar disabilities.  In addition, there is simply no 
objective evidence showing that either of his service-
connected scar disabilities has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the noncompensable ratings).  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321 is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.

Entitlement to an initial compensable rating for scar, 
residuals of laceration of scalp is denied.

Entitlement to a compensable rating for scar, status post 
laceration, right hand is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


